Continuing Abatement Order filed March 3, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00220-CV
                                  ____________

           MEHMET OKUMUS AND SENOL OKUMUS, Appellant

                                          V.

                          GARY J. MOUTON, Appellee


                      On Appeal from the 215th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-10370


                   CONTINUING ABATEMENT ORDER

      On December 3, 2019, the official court reporter, Alexandra McDaniel, was
ordered to file the exhibits from a trial held on July 6, 2017, within 10 days. See Tex.
R. App. P. 34.6(d). The exhibits were not filed, and no extension of time to file the
exhibits was requested. On December 19, 2019, this court again ordered the court
reporter to file the exhibits within 10 days. That day, an extension of time was
requested. It was granted until January 3, 2020.
      On January 9, 2020, an incomplete supplemental reporter’s record was filed.
On January 14, 2020, the court reporter was ordered to file an additional
supplemental reporter’s record on or before January 15, 2020, containing Plaintiffs’
Exhibits 5 through 8, 13, and 14, and Defense Exhibit 1. Our order of January 14,
2020 instructed the court reporter that if the record was not filed, the court would
order the trial court to conduct a hearing to determine the reason for failure to file
the record. The record was not filed with the court by the deadline.

      Because the reporter’s record had not been filed timely as ordered, we issued
an abatement order on January 23, 2020, directing the judge of the 215th District
Court to conduct a hearing at which the court reporter, appellant’s counsel, and
appellee’s counsel would participate (a) to determine the reason for failure to file the
record; (b) to establish a date certain when the reporter’s record would be filed, and
(c) to make findings as to whether the court reporter should be held in contempt of
court for failing to file the reporter’s record timely as ordered. We ordered the court
to prepare a record, in the form of a reporter’s record, of the hearing. The judge was
required to make findings of fact and conclusions of law and order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record were required to
be filed with the clerk of this court within 30 days of the date of the order. The appeal
was abated, treated as a closed case, and removed from this court’s active docket.
The appeal would be reinstated on this court’s active docket when the trial court’s
findings and recommendations were filed in this court. If the court reporter filed the
record before the date set for the hearing, the appeal would be reinstated without a
hearing.

      The court reporter filed a supplemental record on February 18, 2020, which
included Plaintiffs’ Exhibits 5 through 8, 13, and 14 but omitted Defense Exhibit 1.
The court reporter also filed an email that she sent to “warren@wfmlawfirm.com”
stating that there is no exhibit labeled “Defendant’s Ex. 1.” Along with the email,
the court reporter filed a “Defendant’s Amended Exhibit List” with the following
description: “1. Defendant adopts all of Plaintiff’s Exhibits which are properly
admitted.” The Defendant’s Amended Exhibit List is not part of the clerk’s record
filed in this appeal, and it is unclear on the record where the list came from or who
created it. Page 9 of the reporter’s record of the trial held on July 6, 2017 indicates
that the trial court admitted Defense Exhibits 1 through 9. Thus, a Defense Exhibit
1 was admitted at trial, barring some mistake. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c).

      We direct the judge of the 215th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for the failure to file Defense Exhibit 1, (b) to establish a date
certain when the reporter’s record will be supplemented with Defense Exhibit 1 or
with an explanation of what happened below and whether Defense Exhibit 1 exists,
and (c) to make findings as to whether the court reporter should be held in contempt
of court for failing to file the reporter’s record timely as ordered. We order the court
to prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law and shall order the trial clerk to forward
to this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court within 30 days of the date of this order.

      The appeal is still abated, treated as a closed case, and off this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial
court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated, and the trial court
need not hold a hearing.



                                   PER CURIAM


Panel consists of Justices Christopher, Jewell and Bourliot.